Mark Phillip French v. State of Maryland
Case No. 2386 September Term, 2018
 Consolidated No. 488 September Term, 2013
Opinion by Meredith, J.


CRIMINAL LAW – CRIMINAL PROCEDURE – WRIT OF ACTUAL
INNOCENCE – STANDARD FOR REVIEW OF PETITION BASED UPON
PERJURY COMMITTED BY PROSECUTION’S BALLISTICS EXPERT
WITNESS. In accordance with the procedure announced by the Court of Appeals in
McGhie v. State, 449 Md. 494 (2016), the circuit court, considering petitioner’s request
that he be granted a new trial because the prosecution’s ballistics expert witness testified
falsely about his professional qualifications, analyzed the impact of the false testimony
on the trial at which the petitioner was convicted. The hearing judge assumed that the
jury would have disregarded the expert’s testimony in its entirety, as well as that of any
other witness whose testimony was based upon, or bolstered by, the testimony of the
ballistics witness. After excising the testimony of the ballistics expert and the testimony
of other witnesses that followed from the expert’s testimony, the hearing judge
considered the remaining evidence and concluded that the petitioner had not shown that
there was a substantial possibility that the result of his trial may have been different if the
jurors had known of the expert’s false testimony. On appeal, we review the conclusions
of the hearing judge for abuse of discretion.

CRIMINAL LAW – CRIMINAL PROCEDURE – WRIT OF ACTUAL
INNOCENCE – STANDARD FOR REVIEW OF PETITION BASED UPON
PERJURY COMMITTED BY PROSECUTION’S BALLISTICS EXPERT
WITNESS – NO SUPPRESSION OF EVIDENCE BY PROSECUTION. If the State
suppresses evidence that is favorable to the defendant, and that suppression causes
prejudice, then that suppression violates the due process rights of the defendant, as
recognized in Brady v. Maryland, 373 U.S. 83 (1963), and the reviewing court considers
whether there is any reasonable likelihood that the false testimony affected the judgment
of the jury. But, as explained in Yearby v. State, 414 Md. 708 (2010), there can be no
Brady violation where there is no suppression of evidence by the State.
Circuit Court for Baltimore County
Case No. 03-K-93-4253

                                                                                                  REPORTED

                                                                                   IN THE COURT OF SPECIAL APPEALS

                                                                                             OF MARYLAND

                                                                                                 No. 2386
                                                                                           September Term, 2018

                                                                                         CONSOLIDATED WITH

                                                                                                 No. 488
                                                                                           September Term, 2013


                                                                                         MARK PHILLIP FRENCH

                                                                                                     v.

                                                                                         STATE OF MARYLAND


                                                                                      Meredith,
                                                                                      Berger,
                                                                                      Wells,

                                                                                                   JJ.


                                                                                           Opinion by Meredith, J.



                                                                                      Filed: October 31, 2019



 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.


                            2019-10-31 14:13-04:00




Suzanne C. Johnson, Clerk
      Mark French, appellant, appeals from the denial of his petition for a writ of actual

innocence, in which he sought a new trial pursuant to Maryland Code (2001, 2018 Repl.

Vol.), Criminal Procedure Article (“CP”), § 8-301, having been convicted by a jury in

April 1994 of attempted first degree murder, robbery with a dangerous weapon, and two

counts of a use of a handgun in the commission of a crime of violence. Mr. French

contends the Circuit Court for Baltimore County erred in denying his petition that

asserted his convictions were based upon the perjured testimony of the State’s ballistics

expert, Joseph Kopera, who testified falsely regarding his academic credentials.

                               QUESTIONS PRESENTED

      Mr. French presents the following questions for our consideration, which we have

reordered, consolidated, and rephrased:1


      1
          Mr. French’s unedited questions presented read as follows:

           1) Did the lower court err by not granting appellant relief due to the
              fact that the trial court relied on the testimony of Joseph Kopera
              when ruling on the admission of other crimes evidence, making that
              evidence now improperly admitted?

           2) Did the lower court err by not granting relief due to the fact the State
              relied solely on the testimony of Joseph Kopera to prove a handgun
              was used to shoot the victim?

           3) Did the lower court err by using the conflicting testimony of Lisa
              Morton to deny relief?

           4) Did the lower court err when ruling that Joseph Kopera’s testimony
              did not affect Lisa Morton’s credibility?

           5) Did the lower court err by using the wrong legal standard for
              reviewing a case with perjured testimony by a state agent?
       1. Did the circuit court use the incorrect legal standard for reviewing a case in
          which a state agent had given perjured testimony?

       2. Did the circuit court abuse its discretion when it found that, even if it struck all
          of Joseph Kopera’s testimony, and all related testimony of other witnesses,
          there was still not a substantial possibility that the outcome of Mr. French’s
          trial may have been different?

       For the reasons set forth herein, we shall affirm the decision of the circuit court.

                     FACTUAL AND PROCEDURAL BACKGROUND

       Over twenty years ago, Mr. French was charged with committing an armed

robbery of Brian Sherry and the attempted murder of Baltimore County Police Officer

Joseph Beck on October 31, 1993. On April 13, 1994, following a three-day jury trial in

the Circuit Court for Baltimore County, Mr. French was convicted of attempted first

degree murder, robbery with a dangerous weapon, and two counts of use of a handgun in

the commission of a crime of violence. He was sentenced to life imprisonment for

attempted first degree murder, plus a total of 35 years for the other convictions. On direct

appeal, we affirmed Mr. French’s convictions in an unreported opinion. French v. State,

No. 1277, September Term, 1994 (filed March 28, 1995).

       On July 24, 2012, Mr. French filed a motion for a new trial asserting various

claims related to the testimony given by Joseph Kopera at the 1994 trial. Because the

relief was requested pursuant to CP § 8-301, the circuit court treated Mr. French’s motion

for a new trial as a petition for writ of actual innocence. On May 3, 2013, the circuit

court held a hearing and denied Mr. French’s petition. Mr. French noted an appeal to this

Court, which was docketed as No. 488, September Term, 2013.



                                              2
      In October 2016, Mr. French, through counsel, filed a motion in this Court asking

us to remand his case to the Circuit Court for Baltimore County for reconsideration in

light of the Court of Appeals’s opinion that was filed on August 24, 2016, in McGhie v.

State, 449 Md. 494 (2016). On November 22, 2016, we granted the motion, remanded

the case without affirmance or reversal, and stayed the appeal in No. 488, September

Term, 2013, to permit Mr. French to petition the circuit court to reconsider its denial of

his actual innocence petition in light of the Court of Appeals’s intervening decision in

McGhie.

      In McGhie, the Court of Appeals announced the appropriate analysis for reviewing

a petition for writ of actual innocence in a case in which a petitioner contended that he

was entitled to a new trial because newly discovered evidence of Mr. Kopera’s false

testimony about his academic credentials created a substantial or significant possibility

that the result of McGhie’s trial may have been different. Although the parties in McGhie

agreed the “substantial or significant possibility” standard “falls between ‘probable,’

which is less demanding than ‘beyond a reasonable doubt,’ and ‘might’ which is less

stringent than probable[,]” the parties disagreed as to the analyses courts should employ

in applying that standard to a case such as McGhie’s. Id. at 510.

      The State argued in McGhie that the circuit court judge hearing the petition for

writ of actual innocence, and any reviewing court, should take a “prospective” approach;

in other words, the court should “hypothesize whether a new trial without the expert

witness’s perjured testimony would result in a verdict different from that reached at the

actual trial.” 449 Md. at 510 (emphasis in original). McGhie argued that the hearing

                                            3
judge considering a petition for writ of actual innocence, and any reviewing court, should

take a “retrospective approach that considers the impact of the newly discovered evidence

at the trial” at which the petitioner was convicted. Id. The Court of Appeals examined

the plain language of CP § 8-301(a)(1) and determined that the General Assembly’s word

choice, using the past tense, requires courts to take a retrospective approach.             In

considering this issue, the Court of Appeals also drew guidance from its prior decision in

State v. Hunt, 443 Md. 238, 264 (2015), where the Court explained: “[T]he Circuit Court

must determine whether the new evidence regarding Kopera creates a substantial or

significant possibility that the result of their trials may have been different.” McGhie,

449 Md. at 511.

       The parties in McGhie further disagreed about the manner in which the hearing

judge should apply the “retrospective approach.” The State asserted that the hearing

judge “need only excise the false testimony and then determine from the remaining

evidence whether there is a substantial or significant possibility that the result at trial may

have been different.” Id.     But McGhie asserted that the hearing judge must decide

whether, “had the jurors been aware of the falsehood, there is a substantial or significant

possibility that the result of the trial may have been different.” Id. at 511 (emphasis

added). The Court of Appeals agreed with McGhie’s argument and held:

       The appropriate analysis is not simply to excise the falsehood, for such an
       approach, as applied to this case, ignores the “substantial or significant
       possibility” that one or more of the jurors at Petitioner’s trial, had they
       known of Kopera’s false testimony about his credentials, would have
       discredited his testimony in its entirety.

Id. (footnote omitted).

                                              4
       The closing paragraphs of the majority opinion in McGhie provided this

instructive summary regarding the proper analysis of a petition for a writ of actual

innocence based upon the false testimony of Mr. Kopera:

              It is important to note that the hearing judge made no mention of the
       three witnesses who testified that Petitioner shot a gun in an unrelated
       incident on January 23, 1994. We assume that the hearing judge understood
       that the testimony of those lay witnesses had to be discounted, along with
       Kopera’s ballistics testimony, as the jury would not have heard the
       testimony of the lay witnesses save for Kopera’s testimony linking that gun
       to the crime at issue. The hearing judge correctly eliminated that lay
       witness testimony from his analysis.

              We discern no legal error or abuse of discretion on the part of the
       hearing judge in properly analyzing the petition by recognizing the
       reasonable possibility that the jury, aware of Kopera’s lies about his
       academic credentials, would have discounted his testimony on the
       merits, as well as the lay witness testimony that followed from it.
       Neither did the hearing judge abuse his discretion in ruling, in the end, that,
       given the weight of the evidence presented against him at trial, Petitioner
       was unable to prove that Kopera’s lies “create[d] a substantial or
       significant possibility that the result may have been different.” . . .

Id. at 514 (emphasis added).

       Pursuant to this Court’s remand to reconsider Mr. French’s actual innocence

petition in light of McGhie, the Circuit Court for Baltimore County held a new hearing on

May 21, 2018. On August 10, 2018, the circuit court denied Mr. French’s petition in a

written opinion and order. The circuit court’s opinion set out the pertinent facts that were

presented at Mr. French’s trial as follows:

       I.     Petitioner’s Trial

             In 1993, Petitioner was charged with Attempted First Degree
       Murder, Robbery with a Dangerous and Deadly Weapon, two (2) counts of
       Use of a Handgun in the Commission of a Felony, Burglary (general), and
       Burglary (breaking and entering at common law).4 [Footnote 4 in the

                                              5
circuit court’s opinion appeared at this point and stated: The counts as
charged were as follows: Count One (1) - Attempted First Degree Murder;
Count Two (2) - Handgun Use in the Commission of a Felony; Count Three
(3) - Robbery with a Dangerous and Deadly Weapon; Count Four (4) -
Handgun Use in the Commission of a Felony; Count Five (5) - Burglary
(generally); Count Six (6) - Burglary (breaking and entering at common
law).] Petitioner’s jury trial before the Honorable James T. Smith, Jr.
began on April 11, 1994, at which time Petitioner successfully moved pre-
trial to sever the two (2) burglary counts from the other offenses charged.
(Tr., Trial, April 11, 1994, p. 21). The trial concluded on April 13, 1994,
when Petitioner was found guilty and convicted of First Degree Attempted
Murder, Robbery with a Dangerous and Deadly Weapon, and both counts
of Use of a Handgun in the Commission of a Felony. Petitioner
subsequently accepted the State’s offer to place the severed burglary
charges on a stet docket. At the request of Petitioner’s counsel, Judge
Smith ordered a Presentence Investigation and held Petitioner’s disposition
sub curia.

       On May 25, 1994, Judge Smith sentenced Petitioner to the
following: Life on the charge of Attempted First Degree Murder; ten (10)
years on the charge of Robbery with a Dangerous & Deadly Weapon, to run
consecutive to Petitioner’s life sentence; twenty (20) years, the first five (5)
to be served without the possibility of parole, on one count of Use of
Handgun in the Commission of a Felony, to run consecutive to Petitioner’s
life sentence; and five (5) years, to be served without the possibility of
parole, on the remaining charge of Use of Handgun in the Commission of a
Felony.

II.    Joseph Kopera’s “Expert” Testimony

        In 2007, the Innocence Project began investigating inconsistencies in
Joseph Kopera’s testimony regarding his academic credentials. State v.
Hunt, 443 Md. 238, 253 (2015). A subsequent audit confirmed that,
contrary to his testimony, Kopera had not earned degrees from either
Rochester Institute of Technology or the University of Maryland, despite
providing a forged transcript from the latter. McGhie v. State, 449 Md.
494, 505 (2016). Kopera was further unable to verify his testimony stating
he had graduated from the F.B.I. academy in the field of firearms
identifications and gunpowder residues. Id.




                                       6
III.   McGhie v. State

       The revelation of Kopera’s fraudulent credentials resulted in
multiple cases considering whether Kopera’s perjury constituted newly
discovered evidence.5 [Footnote 5 in the circuit court’s opinion appeared at
this point and stated: See generally Hunt, 443 Md. 238 (2015); Jackson v.
State, 216 Md. App. 347 (2014); Kulbicki v. State, 207 Md. App. 412
(2012), rev’d on other grounds, 440 Md. 33 (2014), rev’d, 136 S.Ct. 2
(2015); Douglas v. State, 423 Md. 156 (2011) (addressing whether
Kopera’s perjured expert qualifications constituted newly discovered
evidence within the meaning of the statute).] This issue was decided in
2016 when the Court of Appeals issued their decision in McGhie v. State.
McGhie holds that, in considering whether Kopera’s disqualification
constitutes newly discovered evidence, the trial judge must consider “the
reasonable possibility that the jury, aware of Kopera’s lies about his
academic credentials, would have discounted his testimony on the merits,
as well as the lay witness testimony that followed from it.” 449 Md. at 514.
If excising Kopera’s testimony and the reliant lay witness testimony
“create[s] a substantial or significant possibility that the result may have
been different,” the petitioner is entitled to relief under the Writ of Actual
Innocence statute. Id. See [CP § 8-301].

                                     ***

        At [Mr. French’s] trial, Kopera testified as to his expert credentials
that he was a graduate of the FBI academy, the University of Maryland, and
the Rochester Institute of Technology.10 [Footnote 10 in the circuit court’s
opinion appeared at this point and stated: These credentials were later
discovered to be perjured and are indicative of the rationale in McGhie.]
(Tr., Trial, April 12, 1994, p. 193). As to the substance of Petitioner’s case,
Kopera testified that a gun and the bullets fired are comparably identified
like fingerprints in their individuality and ability to be matched. (Tr., Trial,
April 12, 1994, p. 197-98). Ultimately, Kopera opined that the nine (9)
millimeter bullets found at the scene of the shooting and removed from
the victim’s body matched the handgun found at the scene of
Petitioner’s arrest. (Tr., Trial, April 12, 1994, p. 200-201).

       a. Lisa Morton’s testimony

       Lisa Morton’s testimony included knowledge that Petitioner had
three guns, including a nine (9) millimeter handgun. (Tr., Trial, April 12,
1994, p. 59). She also asked Petitioner if he had shot a police officer and

                                       7
[she] testified that she heard Petitioner respond “it was me or him.” (Tr.,
Trial, April 12, 1994, 63, 77, 85). Ms. Morton testified that Petitioner
would come to her home, [redacted] Street, in order to use drugs with
others, including Petitioner’s girlfriend Heather Kendall. (Tr., Trial, April
12, 1994, p. 69-70). When Petitioner arrived at her home on the night of
the shooting, Ms. Morton testified Petitioner saw a police sketch on the
news that resembled Ms. Kendall. (Tr., Trial, April 12, 1994, p. 63).
Petitioner asked Ms. Morton if it resembled Ms. Kendall, and when Ms.
Morton asked if Petitioner was involved, Petitioner stated “it was either me
or him.” (Tr., Trial, April 12, 1994, p. 63, 77, 85). Petitioner was
subsequently arrested at Ms. Morton’s home, at which time the property
was searched and revealed multiple guns. Ms. Morton testified that she had
never seen these guns in her home prior to Petitioner’s arrest. (Tr., Trial,
April 12, 1994, p. 68).

                                    ***

       b. Additional lay witness testimony

              i. Circumstantial identification of Petitioner

       The State presented additional evidence at trial, specifically in the
form of witness testimony.11 [Footnote 11 in the circuit court’s opinion
appeared at this point and stated: Including Kopera, the State called
nineteen (19) witnesses at trial.] Petitioner argues that Kopera, as the
State’s “star witness,” bolstered all witness testimony.          Moreover,
Petitioner claims because he was never conclusively identified as the
shooter, all other circumstantial lay witness testimony was corroborated by
Kopera’s expert opinion. At the hearing on the Writ of Actual Innocence,
the State conceded that Petitioner was never identified, but argued
Petitioner’s conviction was supported not only by Petitioner’s confession to
Lisa Morton, but also by positive identification of other involved parties.
Specifically, the State argued that even if Kopera’s testimony were
removed, there was sufficient evidence to support Petitioner’s conviction.

        At trial, the State called three witnesses who, while not able to
positively identify Petitioner, were able to identify a white male driving a
car and subsequently pointing a gun. Brian Sherry stated he got a “semi-
good look at [Petitioner]” and described him as having black hair, but was
concentrating on the gun being pointed at him. (Tr., Trial, April 11, 1994,
p. 170). Sandra Lowery, the ride-along of the victim police officer,
testified that she saw the suspect truck driven by a white male with dark
hair and later saw his face as he turned out of the window with a gun. (Tr.,

                                      8
Trial, April 11, 1994, p. 194, 198). Officer Beck, the victim of the
shooting, testified he stopped a vehicle matching the description of the one
used in the burglary, saw a white male driving with a female passenger.
(Tr., Trial, April 11, 1994, p. 205-206).

                                     ***

              ii. Physical evidence at trial

       In addition to lay witness testimony, the State presented physical
evidence at trial, including but not limited to fingerprints lifted from
Petitioner’s truck and bullets in Petitioner’s pocket at the time of his arrest.
...

        At trial, Marion Suggs12 testified that following the time of the
shooting, Petitioner stated in a conversation with Ms. Suggs that his
employee Bill Martin13 had his truck and had shot a police officer when
Mr. Martin was pulled over. [Footnote 12 in the circuit court’s opinion
appeared at this point and stated: Marion Suggs is the Petitioner’s former
wife.] [Footnote 13 in the circuit court’s opinion appeared at this point and
stated: When called to testify, Mr. Martin testified that he never took
Petitioner’s truck home and that it was rare for him to drive the truck
(rather than Petitioner). (Tr., Trial, April 12, 1994, p. 170, 174).] (Tr.,
Trial, April 12, 1994, p. 44-45). Subsequently, Ms. Suggs testified
Petitioner later called her crying, asked Ms. Suggs to sell everything, and
said he was leaving town. (Tr., Trial, April 12, 1994, p. 47, 50). Detective
Lingerer testified several sets of fingerprints were lifted from the truck.
(Tr., Trial, April 12, 1994, p. 178). As an expert in fingerprint
identification, Tim Ostendarp testified that of the 2-5 sets of latent
fingerprints examined, latent prints on the truck matched those of Petitioner
and Heather Kendall. (Tr. Trial, April 12, 1994, p. 186-88). Petitioner
claimed at the Writ of Actual Innocence hearing that in calling Ms. Suggs,
he was only attempting to help Ms. Kendall, his on and off girlfriend. The
State argued that by placing this phone call, Ms. Sugg[s]’s testimony
showed Petitioner’s consciousness of guilt, subsequently supported by
Petitioner and Ms. Kendall’s placement in the truck used at the time of the
shooting.

                                     ***




                                       9
                   iii. Defense theory at trial

             This Court would note that at Petitioner’s trial, the defense did not
      attempt to use evidence to exculpate the Petitioner, but rather to inculpate
      Mr. Martin and Ms. Kendall, two individuals with whom the Petitioner was
      involved. Ms. Kendall was not called as a witness in either the State or
      Petitioner’s case. The State called Mr. Martin, who was then subject to
      thorough cross examination by Petitioner’s trial counsel. (Tr. Trial, April
      12, 1994, p. 167-74). Petitioner’s counsel reiterated this strategy in
      opening arguments, throughout trial, and in closing. In evaluating the
      weight of the evidence supporting Petitioner’s conviction, this Court would
      note that at no point during trial was argument made that testimony or
      physical evidence specifically exculpated the Petitioner.

(Emphasis added.) The circuit court’s opinion reviewed the parties’ arguments and

concluded:

      Petitioner alleges the excision of Kopera’s testimony and the corroborated
      portions of lay witness testimony pursuant to McGhie creates a substantial
      possibility that the jury would have discredited Lisa Morton’s testimony
      and found Petitioner not guilty. At the hearing before this Court, the State
      argued that Kopera’s testimony was minimal in its contribution to
      Petitioner’s conviction. The State also highlighted and argued that the
      removal of Kopera’s testimony would not outweigh the substantial
      additional evidence supporting Petitioner’s conviction.
                                         ***
              After reviewing the trial transcript, considering Ms. Morton’s
      testimony and argument made at the Writ of Actual Innocence hearing, and
      considering relevant case law, this Court finds that Petitioner’s allegation
      that Kopera’s testimony substantially bolstered Ms. Morton’s credibility
      and Petitioner’s overall conviction to be meritless. McGhie requires that all
      Kopera-corroborated testimony not be considered. At trial, Ms. Morton
      testified that Petitioner’s response to shooting a police officer was “it was
      either me or him.” As to Ms. Morton’s credibility on the issue of drug use,
      Petitioner’s trial counsel had a full opportunity to attack Ms. Morton’s
      credibility. This Court does not find that the nature of Ms. Morton’s
      testimony was substantially supported or bolstered by Kopera. Although
      the nature of Kopera’s perjury is newly discovered evidence that could not
      have been discovered within the time to move for a new trial, this Court
      finds that McGhie does not require excision of Ms. Morton’s testimony
                                           10
       about Petitioner’s confession and therefore does not create a substantial
       possibility that the outcome of Petitioner’s trial may have been different.

                                           ***

              After reviewing the trial transcript, considering the testimony and
       argument made at the Writ of Actual Innocence hearing, and considering
       the relevant case law, this Court finds that Petitioner’s allegation that
       Kopera’s perjury at the time of trial may have created a substantially
       different outcome is meritless. In reviewing the transcript, it is clear that
       Petitioner’s conviction was supported by ample witness testimony as well
       as physical evidence. Pursuant to McGhie, excising Kopera’s testimony
       and all witness testimony bolstered by Kopera’s findings that could be
       considered to support Petitioner’s conviction supports this Court’s
       finding that the Petitioner does not meet his burden as required by
       Section 8-301 of Maryland’s Criminal Procedure Article. Although
       Kopera’s perjury is newly discovered evidence that could not have
       been discovered within the time to move for a new trial, this Court
       finds that the removal of Kopera’s testimony and all related testimony
       does not create a substantial possibility that the outcome of Petitioner’s
       trial may have been different.

(Emphasis added.)

       Acting on his own behalf, Mr. French filed a motion in the circuit court to alter or

amend the circuit court’s ruling denying his actual innocence petition. On August 24,

2018, the circuit court denied his motion to alter or amend. On September 10, 2018, Mr.

French, acting on his own behalf, filed a timely appeal of the circuit court’s denial of his

petition for writ of actual innocence, which was docketed as No. 2386, September Term,

2018. Later in September 2018, counsel for Mr. French filed a motion for appropriate

relief requesting that we proceed with the previously-stayed appeal, No. 488, because the

circuit court had issued its opinion again denying Mr. French’s petition for writ of actual

innocence. In January 2019, we granted counsel’s motion for appropriate relief and



                                            11
consolidated the appeal Mr. French had filed (No. 2386) with the appeal that had been

filed prior to the McGhie decision (No. 488).

                                  STANDARD OF REVIEW

       We review for abuse of discretion the circuit court’s denial on the merits of an

actual innocence petition, provided that, as here, a hearing was held on the petition.

McGhie v. State, 449 Md. 494, 509 (2016); State v. Hunt, 443 Md. 238, 247-48 (2015);

Ward v. State, 221 Md. App. 146, 156 (2015).

                                      DISCUSSION

1.     The circuit court applied the correct legal standard

       The circuit court properly conducted the analysis required by McGhie. First, the

circuit court found, “[i]n accordance with McGhie . . . ‘the evidence of Kopera’s lies

about his academic credentials was “newly discovered”’ evidence[.]’’ Next, the circuit

court found that Mr. Kopera’s perjury could not have been discovered within the time

prescribed in Maryland Rule 4-331. The circuit court then examined the question of

whether this newly discovered evidence created a substantial possibility that the outcome

of Mr. French’s trial may have been different if the falsity of Kopera’s testimony had

been known by the jurors at the time of trial. This analysis complied with the required

procedure set forth in McGhie.

       But Mr. French asserts the circuit court erred in using the “substantial possibility”

standard. Mr. French contends that, “in cases such as this where a State agent is found to

have testified falsely, the standard of review is stricter than the standard applied by the

lower court[.]” Relying on Yearby v. State, 414 Md. 708, 717 n.5 (2010), Mr. French

                                            12
contends the appropriate legal standard requires a new trial where there is “any

reasonable likelihood that the evidence affected the judgment of the jury.” (Emphasis in

original.)

       In Yearby, the Court of Appeals addressed whether the State had committed a

“Brady violation,” 414 Md. at 711, and observed: “The Supreme Court held in Brady v.

Maryland, 373 U.S. 83, 87, 83 S. Ct. 1194, 1196-97, 10 L.Ed.2d 215, 218 (1963), that

‘the suppression by the prosecution of evidence favorable to an accused upon request

violates due process where the evidence is material either to guilt or to punishment,

irrespective of the good faith or bad faith of the prosecution.’” Id. at 716 (emphasis

added). In Yearby, the Court recognized that cases decided subsequent to Brady have

“reliev[ed] the accused of the burden of making a request” for the favorable information

when the evidence is highly probative of innocence. Id. “There are three components of

a true Brady violation: The evidence at issue must be favorable to the accused, either

because it is exculpatory, or because it is impeaching; that evidence must have been

suppressed by the State, either willfully or inadvertently; and prejudice must have

ensued.” Id. at 717 (emphasis added) (citations omitted). “There can be no Brady

violation where there is no suppression of evidence.”      Id. at 725-26 (citations and

quotation marks omitted).

       The Yearby Court, in analyzing a Brady claim, explained that, where “the facts

demonstrate that the prosecution’s case included perjured testimony and that the

prosecution knew or should have known of the perjury” (emphasis added), a new trial is



                                          13
required if the false testimony could “in any reasonable likelihood have affected the

judgment of the jury.” Id. at 717 n.5 (emphasis in original) (citations omitted).

       But here, there was no evidence that the State knew or should have known at the

time of Mr. French’s trial that Mr. Kopera was giving false testimony regarding his

qualifications as a ballistics expert. Indeed, the circuit court noted that Mr. French

himself “alleges that the newly discovered evidence of Kopera’s fraudulent testimony

could not have been discovered in time for him to move for a new trial [pursuant to

Maryland Rule 4-331].” The circuit court agreed with Mr. French on this point because,

it said, “the investigation and revelation into Kopera’s credentials was not until 2007.”

Cf. Maryland v. Kulbicki, ___ U.S. ___, 136 S.Ct. 2, 4 (2015) (observing, with respect to

comparative bullet lead analysis testimony that had been discredited subsequent to

Kulbicki’s trial, “we have ‘adopted the rule of contemporary assessment of counsel’s

conduct,’” quoting Lockhart v. Fretwell, 506 U.S. 364, 372 (1993)).             Mr. French

presented no evidence that the State knew or should have known at the time of his trial in

1994 that Mr. Kopera was misrepresenting his professional background. Consequently,

we conclude that the stricter standard of review applicable to a Brady violation does not

apply, and the circuit court applied the correct legal standard as set forth in McGhie.

2.     The merits of the circuit court’s decision

       In accordance with McGhie, the circuit court recognized “the reasonable

possibility that the jury, [if it had been] aware of Kopera’s lies about his academic

credentials, would have discounted his testimony on the merits, as well as the lay witness

testimony that followed from it.” 449 Md. at 514.

                                             14
      A.     Lisa Morton’s testimony

      In the circuit court, Mr. French argued that “Kopera’s testimony corroborated and

supported lay witness testimony of Lisa Morton.” Mr. French “allege[d] that the jury

would not have believed Ms. Morton absent Kopera’s testimony corroborating the gun

found in Ms. Morton’s home at the time of [Mr. French’s] arrest with the gun Kopera

opined matched the bullets found from the shooting.”

      The circuit court reached the following conclusion regarding the effect of Mr.

Kopera’s testimony upon Ms. Morton’s credibility:

      When Petitioner arrived at [Ms. Morton’s] home on the night of the
      shooting, Ms. Morton testified[,] Petitioner saw a police sketch on the news
      that resembled Ms. Kendall, and when Ms. Morton asked if Petitioner was
      involved, Petitioner stated “it was either me or him.” (Tr., Trial, April 12,
      1994, p. 63, 77, 85). . . . At trial, Ms. Morton testified that Petitioner’s
      response to shooting a police officer was “it was either me or him.” As to
      Ms. Morton’s credibility on the issue of drug use, Petitioner’s trial counsel
      had a full opportunity to attack Ms. Morton’s credibility. This court does
      not find that the nature of Ms. Morton’s testimony was substantially
      supported or bolstered by Kopera.

      Mr. French asks us to accept his argument regarding the weight the jury would

have given Ms. Morton’s testimony had the jury known of Mr. Kopera’s lies about his

credentials. This argument, in essence, asks us to find that the hearing judge abused her

discretion in evaluating the impact the newly discovered evidence would have had if

known at the time of the jury trial. We conclude that the circuit court did not abuse its

discretion in finding that McGhie does not require excision of Ms. Morton’s testimony

about Mr. French’s confession to her of shooting a police officer (“it was either me or




                                           15
him”). That testimony purported to be based upon her personal knowledge and did not

flow from Mr. Kopera’s ballistics testimony about one of the guns found in her house.

       B.     The remaining evidence

       In denying Mr. French’s actual innocence petition, the circuit court considered

only the remaining evidence it deemed untainted by, and not bolstered by, Mr. Kopera’s

testimony. That evidence included the testimony of three witnesses who saw a suspect

holding a gun; physical evidence of Mr. French’s fingerprints lifted from a truck like the

one used in the shooting; and the testimony of Marion Suggs.

       We note that the circuit court explained that, as a consequence of Mr. Kopera’s

perjury, it would not consider all of the incriminating evidence about guns:

              There was substantial evidence presented at trial regarding the
       bullets found in Petitioner’s pocket and the gun found in close proximity to
       Petitioner at the time of his arrest. Additionally, there was evidence to
       suggest that the guns stolen in the burglary were those used in the shooting
       of Officer Beck. However, pursuant to McGhie, this Court in fundamental
       fairness to the Petitioner will not consider the proximity or location of the
       guns in light of Kopera’s testimony. . . .

       The circuit court reached the following conclusion regarding the effect of Mr.

Kopera’s expert testimony about the gun upon the circumstantial identification of Mr.

French:

              After reviewing the trial transcript, the arguments made at the Writ
       of Actual Innocence hearing, and considering relevant case law, this Court
       finds that Petitioner’s allegation that circumstantial witness identification
       was supported by Kopera’s testimony to be without merit. All lay witness
       testimony presented described Petitioner’s appearance, his presence in a
       vehicle matching a vehicle used in a burglary, and the presence of a female
       passenger. Although several identifying witnesses mentioned seeing a gun,
       this Court is not persuaded that Kopera’s expert [ballistics] testimony
       regarding the identification of the gun is in any way relevant to Petitioner’s

                                            16
       positive identification. While Kopera’s perjury is newly discovered
       evidence that could not have been discovered within the time to move for a
       new trial, this Court finds that it has no bearing on the witness testimony,
       therefore not requiring removal, and not creating a substantial possibility
       that the outcome of the Petitioner’s trial may have been different.

We discern no abuse of discretion in the circuit court’s finding.

       Mr. French also contends that the circuit court erred by relying upon Ms. Morton’s

testimony in support of the circuit court’s decision to deny his petition for writ of actual

innocence because, he asserts, it was “in conflict” with the testimony of another witness,

namely, Marion Suggs. Mr. French argues that the circuit court should not have accepted

Ms. Morton’s testimony that Mr. French told her “it was me or him” over what Marion

Suggs had testified. He states in his brief:

       Ms. Morton’s testimony was in conflict with that of Ms. Suggs. As a result,
       the court below could not assess the credibility of the two witnesses and
       rule in favor of one. The lower court was not the trier of fact and did not
       have the opportunity to judge the credibility of the witness. It could not
       make a determination as to who was credible from a cold transcript.

              Ms. Morton’s testimony was impeached at trial. The jury was told
       she sold and used drugs. They were told she could have been lying to get a
       reward that was offered.

(Citations omitted.)

       Ms. Suggs had testified that, after the shooting, Mr. French called her and told her

it was William Martin who had shot a police officer while using Mr. French’s truck.

According to Mr. French, the discrepancies in the accounts of these two witnesses

precluded the hearing judge from giving weight to the incriminating testimony of Ms.

Morton.



                                               17
       The circuit court’s opinion demonstrates that it did not deny Mr. French’s petition

based solely on Ms. Morton’s testimony that Mr. French told her, “it was me or him,” nor

did it elevate Ms. Morton’s testimony over that of Ms. Suggs. It appears to us that the

circuit court placed substantial weight upon the testimony of Ms. Suggs. The jury heard

Ms. Suggs testify that Mr. French “called her on the telephone and he [was] crying, he

[was] upset, and he [was] panicking. He [said], [‘]Marion, sell everything in my house,

split the money with my mother, I’m leaving town.[’]” Mr. French asserted that he told

Ms. Suggs all of this in an effort to help Ms. Kendall, his on-and-off girlfriend, who had

been implicated as being involved in helping commit the underlying crimes. The State

argued, however, that it showed Mr. French’s consciousness of guilt and supported the

State’s argument that Ms. Kendall was present in the truck that was used at the time of

the shooting. The circuit court concluded that Ms. Suggs’s testimony about Mr. French’s

incriminating statements and behavior were totally independent of, and not bolstered by,

Mr. Kopera’s testimony.      The circuit court also viewed Ms. Suggs’s testimony as

supportive of the State’s argument that “Mr. Kopera’s testimony was minimal in its

contribution to Petitioner’s conviction.” We perceive no abuse of discretion in this

ruling, or in the hearing judge’s assessment of the evidence.

                                     CONCLUSION

       McGhie stands for the proposition that the fact that Mr. Kopera testified falsely

about his qualifications does not require the judge hearing a petition for a writ of actual

innocence to automatically grant a new trial as a matter of law. Rather, it is up to the

court considering the petition to assess the impact of the false testimony upon the trial at

                                            18
which the petitioner was convicted. As stated previously, the decision on the merits of an

actual innocence petition, where a hearing was held, is committed to the circuit court’s

discretion. McGhie, 449 Md. at 509; Hunt, 443 Md. at 247-48; Ward, 221 Md. App. at

156. Given the other evidence that was introduced against Mr. French, which the hearing

judge evaluated after it was completely sanitized of Mr. Kopera’s testimony and any

bolstering impact of his testimony, we do not discern any abuse of discretion in the

circuit court’s analysis of the case or its conclusion that he had not met his burden of

persuading the court that there is a substantial possibility the outcome of his trial may

have been different had he known in 1994 that Mr. Kopera testified falsely about his

qualifications.

                                         JUDGMENT OF THE CIRCUIT COURT
                                         FOR BALTIMORE COUNTY AFFIRMED.
                                         COSTS TO BE PAID BY APPELLANT.




                                           19